DETAILED ACTION
	This Office Action is in response to the amendment filed on March 22, 2021. Claims 2 - 6, 8 - 12, and 14 - 18 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on March 22, 2021 has been entered and considered by the examiner. Based on the amendments to the claims to overcome the rejections, all objections and rejections have been withdrawn.

Allowable Subject Matter
Claims 2 - 6, 8 - 12, and 14 - 18 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claims 2, 8, and 14: Bheda et al. (U.S. PG Pub 2016/0236416 A1), discloses a filament object model made of finite element blocks with geometric shapes and generating tool path instructions with regards to additive manufacturing in view of Bickel et al. (U.S. PG Pub 2016/0096318 A1) discloses simulation performed in microstructure base cells and macrostructure material properties, and Shapiro et al. (U.S. PG Pub 2018/0052445 A1) adding properties with regards to macroscale properties, as well as additional teaching of a minimum manufacturing volume (MMV).
While the references discloses their respective teaching, as highlighted above, none of the references taken either alone or in combination with the prior art of record discloses for claim 2: A method, for claim 8: A non-transitory computer readable medium, and for claim 14: A system, comprising:
“creating unit cell geometry from the at least a portion of tool path data using at least one limitation on one or more unit cells of the unit cell geometry with respect to an aspect of the 3D extrusion printer’s build of the in combination with the remaining elements and features of the claimed invention, it is for these reasons that the applicants’ invention defines over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRIC D JOHNSON whose telephone number is (571)270-7089.  The examiner can normally be reached on M-Th 5:30am - 3:00pm, F 5:30am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cedric Johnson/Primary Examiner, Art Unit 2129                                                                                                                                                                                                        
May 8, 2021